PARKS, Presiding Judge,
specially concurring:
I agree with my brethren that the judgment and sentence in this case must be affirmed; however, I write separately to comment on the Court’s use of the rule that “when immaterial evidence is introduced by the State, this error is cured when counsel for the defense cross-examines the witness on the same subject.” Allen v. State, supra, (emphasis added). The original intent of this rule was to declare that immaterial evidence first introduced by the State might be rendered “harmless” if reemphasized or introduced by the defense. McKee v. State, 75 Okl.Cr. 390, 132 P.2d 173 (1942). In McKee, and in those cases preceeding McKee in which the rule was applied, the defendant or his counsel admitted the validity of the immaterial evidence, thus rendering it harmless. See Montgomery v. State, 13 Okl.Cr. 652, 166 P. 446 (1917); and Worley v. State, 42 Okl.Cr. 243, 275 P. 398 (1929). Our holding today, I believe, falls within the strictures of the McKee rule.
Nevertheless, the use of the word “cured” in the Allen opinion, and our reliance on that case, is unfortunate and potentially dangerous. To say that the improper admission of highly prejudicial evidence is “cured” if made the subject of cross-examination, could be read by some as meaning that the error is somehow waived. Such a reading would place defense counsel at trial in an intolerable situation. For example, a cross-examine concerning evidence that is entirely improper and prejudicial, in an attempt to soften the impact of the evidence, would waive the issue on appeal. However, a failure to cross-examine on this subject, and thus fail to lessen the effect of the impropriety on the mind of the jury, could result in a conviction curable only by appeal. I do not believe this Court, despite the unfortunate use of the word “cured”, ever intended to place an accused in this situation, and the Allen opinion should not be so construed.